                                                                                    Exhibit
10.54


FIRST LEASE MODIFICATION


THE LEASE AGREEMENT dated January 28, 2003 by and between AMERICAN CENTER LLC, a
Michigan Limited Liability Company f/k/a AMERICAN CENTER ACQUISITION, LLC, a
Michigan Limited Liability Company successor in interest to HALL AMERICAN CENTER
ASSOCIATES: LIMITED PARTNERSHIP, a Michigan Limited Partnership (the
“Landlord”), and LDMI TELECOMMUNICATIONS INC., a Michigan corporation (the
“Tenant”) for Suites #400 and #500 consisting of 38,336 rentable square feet
(the “Premises” or “demised premises”) in the AMERICAN CENTER (the “Building”)
27777 Franklin Road, Southfield, Michigan 48034 (the “Project”) is hereby
modified as follows:


1. Tenant shall lease Suite #1660 on an “as-is” basis (the “Additional Office
Space”) consisting of 1,258 rentable / 1,108 usable square feet (as marked on
Exhibit “A”) of Office Space for a term of ten years, six months to become
effective June 1, 2003 and expire November 30, 2013. Landlord shall not be
responsible for constructing any improvements in the Additional Office Space for
the benefit of Tenant or any other person. Landlord’s delivery of the Additional
Office Space to Tenant shall not constitute a representation, warranty or
agreement, and Landlord shall have no responsibility or liability for, the
completeness, design sufficiency, or the compliance of the Additional Office
Space with any laws, rules or regulations of any governmental or other
authority,




2. DELETION OF CERTAIN TERMS AND CONDITIONS - Section 1.01 (g), BASE RENT, of
the Lease dated January 28, 2003 is deleted in its entirety and replaced with
the following:


The Base Monthly Rent shall be:


Date
Existing
Additional Office Space
Total Monthly Base Rent
Annual Base Rent
6/1/03 - 5/31/04
$66,289.33
$2,175.29
$68,464.62
$821,575.44
6/1/04 - 5/31/05
$67,886.67
$2,227.71
$70,114.38
$841,372.56
6/1/05 - 5/31/06
$69,484.00
$2,280.13
$71,764.13
$861,169.56
6/1/06 - 5/31/07
$72,678.67
$2,384.96
$75,063.63
$900,763.56
6/1/07 - 5/31/08
$74,276.00
$2,437.38
$76,713.38
$920,560.56
6/1/08 - 5/31/09
$75,873.33
$2,489.79
$78,363.12
$940,357.44
6/1/09 - 5/31/10
$77,470.67
$2,542.21
$80,012.88
$960,154.56
6/1/10 - 5/31/11
$79,068.00
$2,594.63
$81,662.63
$979,951.56
6/1/11 - 5/31/12
$80,665.33
$2,647.04
$83,312.37
$999,748.44
6/1/12 - 5/31/13
$82,262.67
$2,699.46
$84,962.13
$1,019,545.56
6/1/13 - 11/30/13
$82,262.67
$2,699.46
$84,962.13
$509,772.78*
 
 
 
Aggregate
$9,754,972.02



                                                * total is for six months


3. Effective upon the date of this First Lease Modification, the Existing Office
Space and the Additional Office Space for a total square footage of 37,398
usable / 39, 594 rentable square feet shall be called the Premises.


4. The Base Year shall remain 2004.


5. DELETION OF CERTAIN TERMS AND CONDITIONS - Section 1.01 (h), TENANT’S
PROPORTIONATE SHARE, of the Lease dated January 28, 2003 is deleted in its
entirety and replaced with the following:
 
TENANT'S PROPORTIONATE SHARE:


Tenant’s Proportionate Share of Operating Expenses, Utilities and Taxes:
39,594 Rentable square feet in the Premises divided by
488,465 Rentable square feet in the Building = 8.1058%


Tenant’s Proportionate Share of Office Tower Space Cleaning:
39,594 Rentable square feet in the Premises divided by
442,370 Rentable square feet in the Building 8.9504%



--------------------------------------------------------------------------------




6. DELETION OF CERTAIN TERMS AND CONDITIONS - Section D1, EXCESS TENANT
IMPROVEMENT COSTS, of the Lease dated January 28, 2003 is deleted in its
entirety and replaced with the following:
 
EXCESS TENANT IMPROVEMENT COSTS - Landlord shall provide up to Nine Hundred
Forty-Eight Thousand Eight Hundred Sixteen Dollars ($979,951.50) (the "Tenant
Improvement Allowance") for the tenant improvements. Tenant shall be responsible
for all costs in excess of the Tenant Improvement Allowance to construct the
Tenant Improvements in accordance with the Plans. In the event the cost of
completing the Tenant Improvements is less than the Tenant Improvement
Allowance, Landlord shall retain the difference and Tenant shall have up to
twelve (12) months to use the remaining balance of the Tenant Improvement
Allowance for other improvements to the Premises or for other ancillary
leasehold improvements, such as the installation of equipment, facilities and
business communication facilities to the Premises, however, in no event shall
such excess Tenant Improvement Allowance available for Tenant’s use for such
ancillary costs exceed Ninety Four Thousand Eight Hundred Eighty One and 60/100
Two One Hundred Fifty Eighty Nine Thousand Seven Hundred Sixty Three and 20/100
Dollars ($94,551.60) ($189,763.20) ($250,000.00). If Tenant elects to use any or
all of such remaining balance of the Tenant Improvement Allowance Tenant shall
provide ten (10) days prior written notice to Landlord of its intent to use all
or a portion of such remaining balance of the Tenant Improvement Allowance
within thirty (30) days of such notice to Landlord. After the twelfth (12th)
lease month Tenant have no claim for and not be entitled to receive any such
sums. In the event the estimated cost of completing the Tenant Improvements in
accordance with the Plans as a result of Tenant changes shall exceed the Tenant
Improvement Allowance, the Landlord shall provide Tenant with a Change Order (as
defined below), documenting such increased cost and Tenant shall reimburse
Landlord for such increased costs pursuant to the payment terms set forth in
such Change Order.
 


7. DELETION OF CERTAIN TERMS AND CONDITIONS - Section D4.02, Deferral of Base
Rent, of the Lease dated January 28, 2003 is deleted in its entirety and
replaced with the following:
 
Deferral of Base Rent - The amounts defined in the table below the “Deferred
Rent”, of the Base Rent due for each Deferral Period will be paid according to
Paragraph D4.03 of the Lease, and the balance of the Base Rent will be paid
according to the Lease.
 
 

--------------------------------------------------------------------------------


 
For Deferral Periods
 
(defined above)
 
 
DEFERRED RENT
 
 
First Deferral Period
 
 
$68,464.62, the "First Deferred Rent"
 
 
Second Deferral Period
 
 
$68,464.62, the "Second Deferred Rent"
 
 
Third Deferral Period
 
 
$68,464.62, the "Third Deferred Rent"
 
 
Fourth Deferral Period
 
 
$68,464.62, the "Fourth Deferred Rent"
 
 
Fifth Deferral Period
 
 
$68,464.62, the "Fifth Deferred Rent"
 
 
Sixth Deferral Period
 
 
$68,464.62, the "Sixth Deferred Rent"
 
 
Seventh Deferral Period
 
 
$68,464.62, the "Seventh Deferred Rent"
 
 
Eighth Deferral Period
 
 
$68,464.62, the "Eighth Deferred Rent"
 
 
Ninth Deferral Period
 
 
$68,464.62, the "Ninth Deferred Rent"
 
 
Tenth Deferral Period
 
 
$68,464.62, the "Tenth Deferred Rent"
 
 
Eleventh Deferral Period
 
 
$68,464.62. the “Eleventh Deferred Rent”
 
 
Twelfth Deferral Period
 
 
$68,464.62, the “Twelfth Deferred Rent”
 
Thirteenth Deferral Period
 
$35,057.19, the " Thirteenth Deferral Rent"
 
Fourteenth Deferral Period
 
$35,057.19, the "Fourteenth Deferral Rent"
 
Fifteenth Deferral Period
 
$70,114.38, the "Fifteenth Deferral Rent"
 
Sixteenth Deferral Period
 
$35,057.19, the "Sixteenth Deferral Rent"
 
Seventeenth Deferral Period
 
$35,057.19, the "Seventeenth Deferral Rent"
 
Eighteenth Deferral Period
 
$70,114.38, the "Eighteenth Deferral Rent"
 
Nineteenth Deferral Period
 
$35,057.19, the "Nineteenth Deferral Rent"
 
Twentieth Deferral Period
 
$35,057.19, the "Twentieth Deferral Rent"
 
Twenty-First Deferral Period
 
$70,114.38, the "Twenty-First Deferral Rent"
 
Twenty-Second Deferral Period
 
$35,057.19, the "Twenty-Second Deferral Rent"
 
Twenty-Third Deferral Period
 
$35,057.19, the “Twenty-Third Deferral Rent”
 
Twenty-Fourth Deferral Period
 
$35,057.19, the “Twenty-Fourth Deferral Rent”
 


 

--------------------------------------------------------------------------------




8. NON-DISCLOSURE - Tenant will not record this Lease or a memorandum hereof,
and will not otherwise disclose the terms of this Lease to anyone other than its
attorneys, accountants or employees who need to know of its contents in order to
perform their duties for Tenant. Any other disclosure will be an event of
Default under the Lease. Tenant agrees that Landlord shall have the right to
publish a "tombstone" or other promotional description of this Lease.


Except as hereinabove specifically provided to the contrary, all of the
remaining terms, covenants, and agreements contained in said Lease, and all
modifications thereafter, shall remain in full force and effect and shall be
applicable to the Premises as described in said Lease is hereby acknowledged,
ratified, and confirmed by the parties hereto.


TENANT:  LANDLORD:


LDMI TELECOMMUNICATIONS, INC., a Michigan corporation
AMERICAN CENTER LLC, a Michigan Limited Liability Company f/k/a AMERICAN CENTER
ACQUISITION, LLC, a Michigan Limited Liability Company successor in interest to
HALL AMERICAN CENTER ASSOCIATES: LIMITED PARTNERSHIP, a Michigan Limited
Partnership
 
By: Southfield Office Manager, Inc.

 


BY: /s/ Michael Mahoney                     BY: /s/ Paul A. Stodulski
Printed  Michael
Mahoney                                                                                                          
Printed: Paul A. Stodulski - Secretary  

DATED: 2/13/03                          DATED: 2/13/03


           


--------------------------------------------------------------------------------



EXHIBIT A


ADDITIONAL OFFICE SPACE









 


Approved by Tenant:
 
LDMI TELECOMMUNICATIONS, INC., a Michigan corporation
 
 


By: /s/ Michael Mahoney

Printed: Michael Mahoney

Its: CFO       


   